Mr. Chiee Justice McIyer,
dissenting. As I cannot concur in the conclusion reached in this case, I propose to state briefly the grounds of my dissent. The Circuit Judge having found no error either of law or fact in the judgment appealed from, it must be regarded as conclusively determined that the defendant was guilty of having violated the ordinance under which he was prosecuted. The only question, therefore, was as to the amount of the punishment which should be imposed. That was a matter which, by the express terms of the ordinance, was left to the discretion of the mayor, within certain prescribed limits; and as it is not, and cannot be, pretended that the mayor transcended those limits, I do not see how it can possibly be said that there was any error of law or fact in the judgment of the mayor. Even conceding that the mayor, in rendering that judgment, was acting as a trial justice (a matter which may admit of question), and that, in appeals from a trial justice, the Court of Sessions “may either confirm the sentence appealed from, reverse or modify the same, or grant a new trial, as to the said court may seem meet and conformable to law” (section 71, Crim. Stat.), yet I do not think the language quoted, which is relied upon to sustain the action of the Circuit Judge in this case, can be properly construed as conferring a right of appeal from the exercise of mere discretion by the inferior tribunal within the limits prescribed by law. The well settled rule undoubtedly is that there is no appeal from the exercise of discretion conferred upon the tribunal from which an appeal is sought to be taken. Truett v. Rains, 17 S. C., 453. Indeed, I do not see how the exercise of discretion within the limits prescribed by law, can afford any ground of appeal; for, as is said in the case just cited, “It is bounded by no rule except the good sense and integrity of the party empowered to exercise it.”
I must think, therefore, that the power conferred by the sta*357tute above referred to should be construed, not as conferring the power to substitute the discretion of the Court of Sessions in measuring the amount of punishment to be imposed, for that of the inferior tribunal from which the appeal is taken, but simply a power to modify the sentence so as to make it “conformable to law;” and as the sentence appealed from in this case was already in conformity to law, there was no ground for the appeal to the Court of Sessions, and the same should have been dismissed.
Judgment affirmed.